                                                                                 FiLEl
                                                                        no             '^'^'^F)FFICE \(
                                                                        wo c... 1 ; ;I0 r COURT e.d.n.ya

      UNITED STATES DISTRICT COURT                                      ■A                         4-
      EASTERN DISTRICT OF NEW YORK

                                                                        BROOKLYN OFFICE
      THOR HALVORSSEN,

                                          Plaintiff,
                                                               MEMORANDUM & ORDER
                             -against-
                                                               2:18-cv-2683 (ENV) (RLM)
      GLENN R. SIMPSON, PETER FRITSCH,
      FRANCISCO D'AGOSTINO-CASADO,
      LEOPOLDO A. BETANCOURT-LOPEZ,
      PEDRO JOSE TREBBAU-LOPEZ, and
      FRANCISCO CONVIT-GURUCEAGA,

                                           Defendants.


      VITALIANO, D.J.

             Thor Halvorssen filed this action against Francisco D'Agostino-Casado ("D'Agostino")j
      Leopoldo Betancourt-Lopez ("Betancourt"), Pedro Jose Trebbau-Lopez ("Trebbau"), Franciscp

      Convit-Guruceaga ("Convit"), Glenn Simpson and Peter Fritsch, alleging civil violations of the

      Racketeer Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. § 1961 et seq. See

      Dkt. 1 ("CompL"). Three defendants (the "moving defendants"), Simpson, Fritsch, and

      D'Agostino, move to dismiss, under Federal Rule of Civil Procedure 12(b)(6). See Dkts. 75-1

      ("Simpson-Fritsch Mem."); 79-1 ("D'Agostino Mem."). For the reasons set forth below, the

      motions are granted.

                                               Background*

             Halvorssen is the President of the Human Rights Foundation and "an outspoken and




      * The background facts are taken from the complaint and the attached exhibits. See Chambers y.
      Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002); Fed. R. Civ. P. 10(c) ("A copy of a writtp




ff]
continuous critic of corruption in his native Venezuela." Compl. at 1. In July 2015, he became a

shareholder ofa Texas-based energy company. Harvest Natural Resources, Inc.("Harvest"). Id.

H 15. On August 6, 2015, he wrote to Harvest's board of directors(the "board")to express his

objection to the nomination of D'Agostino for board membership. Id;see id. Ex. A (the

"Harvest letter"). D'Agostino was a co-owner of Derwick Associates("Derwick"), a

Venezuelan energy company specializing in power plant construction. Compl.II2. In the letter,

Halvorssen also objected to the proposed purchase of roughly 34 million shares of Harvest

common stock by CT Energy,"a Venezuelan-Italian consortium," and the forging of"a strategic;

partnership" allowing CT Energy's holding company to "oversee [Harvest's] Venezuela

operations." Harvest Letter at 1. The Harvest board had recommended that shareholders

approve the CT Energy transaction and appoint D'Agostino as a board member based on his
"deep knowledge of Venezuela." Id.

         In the Harvest letter, Halvorssen asserted that D'Agostino had told him "that he and his

associates, through Derwick, have made bribery payments to Venezuelan officials in connection

with the award of certain government energy contracts there." Harvest Letter at 1. Beyond tha

alleged disclosure, Halvorssen elaborated, a Wall Street Journal article had revealed that
Derwick was "under investigation by the United States Department of Justice ["DOJ"],... the

Manhattan District Attorney's ["DA's"] Office....[and] by Sepblac, Spain's Financial




instrument that is an exhibit to a pleading is a part ofthe pleading for all purposes."). All facts
alleged in plaintiffs pleadings are taken as true and all reasonable inferences are dravm in his
favor. Vietnam Ass'nfor Victims ofAgent Orange v. Dow Chem. Co.., 517 F.3d 104,115(2d Gir.
2008).
Intelligence Unit and Anti-Money Laundering Supervisory Authority" based on allegations that

Derwick had fiinneled more than $1 billion earmarked for construction of power plants in

Venezuela into foreign bank accounts, including in the United States. Id. That article also

reported that D'Agostino had been named as a defendant in a civil RICO lawsuit filed by Otto

Reich, the former United States ambassador to Venezuela.^ Id. at 2. Halvorssen brought this

information to the board's attention, he wrote,in light ofthe danger that, if voted onto the board

without "full vetting," D'Agostino would increase Harvest's exposure to "very significant fines

and other penalties, including criminal penalties," under the Foreign Corrupt Practices Act

("FCPA"). Id.

       Not content to serve as mere messenger, Halvorssen demanded "an independent

investigation" into D'Agostino as well as the proposed CT Energy transaction. Id. He warned

the board that "shareholders will hold you accountable for any destruction in value that results

from your inaction on this matter." Id. Driving the point home, he cc'd several federal officials

on the letter, including the United States Attorney for the Southern District of New York and

senior officials in the Securities and Exchange Commission("SEC"),the DOJ Criminal

Division, Immigration and Customs Enforcement("ICE"), and the Department ofthe Treasury

("DOT"). Id. Although D'Agostino was still elected to the board. Harvest retained external
counsel to investigate him. As a result ofthat investigation, D'Agostino "was forced to resign




^ Reich's RICO claims, however, had already been dismissed, in a decision later affirmed by thi
Second Circuit in May 2017. See Reich v. Lopez^ 858 F.3d 55,62(2d Cir. 2017)(upholding
dismissal of RICO claims for failure to allege horizonal relatedness and continuity), cert, denied,
138 S. Ct. 282, 199 L. Ed. 2d 127(2017).
from the [board] several weeks after having been elected." Compl.^ 16.

       What followed, according to Halvorssen, was a revenge plot pulled, seemingly,from the

reels of cinema noir. Halvorssen alleges that, starting in August 2015, D'Agostino spearheaded

a scheme to retaliate against him for sending the Harvest letter, conspiring \vith fellow Derwick

co-owners Betancourt, Trebbau, and Convit(collectively, the "Venezuelans"). Id.          2,24. The

Venezuelans retained Simpson and Fritsch, principals of opposition research and strategy firm

Fusion GPS,"to produce a false dossier and a media campaign (including a social media

campaign)to depict Halvorssen as a pedophile, heroin addict, and embezzler ofthe Foundation's
                                                                                                    1


money." Id.     3,25. Their ultimate goal, Halvorssen claims, was to cause his termination from

the Human Rights Foundation and, more broadly, sideline his career as a human rights activist

and critic of Venezuelan corruption. Id. ^ 27.

       As part of this smear campaign, Halvorssen asserts. Fusion GPS compiled a dossier of

false allegations against him, promising sources "anonymity and encourag[ing][them] to

exaggerate and speculate." Id. ^ 30. Simpson and Fritsch then turned the dossier over to the

Venezuelans and non-party journalist Kenneth Silverstein, who wrote what Halvorssen

essentially describes as a hit piece against him. Id. H 32. Silverstein's article, entitled "Meet

Thor Halvorssen, Neocon Scam Artist Who Heads Bogus Human Rights Foundation," was

published on the blog shadowproof.com on September 28,2015. Id. ^ 36; id. Ex. B at 1-7(the

"Silverstein article"). The Silverstein article lodged a number of accusations against Halvorsseri,

which, he claims, are false, including charges that he "has been repeatedly trashed on drugs at

human rights and other political events","publicly brag[ged] about having sex with teenagers";

and had lied about having obtained his bachelor and master's degrees from the University of

Pennsylvania. Silverstein article at 3-5.
       Next, Halvorssen alleges, Fritsch and Simpson "engaged in 'search engine optimization'

in order to ensure that the Silverstein article would appear on the first page of any intemet search

for Halvorssen and the Foundation," as a way "to pressure the Foundation to fire Halvorssen."^
Compl. H 44. He complains that,"[a]lthough the Foundation did not fire [him], the conspiracy

was successful in harming [his] ability to earn income," causing him to lose "speaking fees,

[and] a prospective contract he had with a New York-based venture capital firm. Social Impact

Capital." Id. ^ 49.

       Halvorssen connects this alleged plot against him to actions taken by Fusion GPS against

journalist Aleksander Boyd and investment banker William Browder, who are not parties to this

action, alleging that the incidents demonstrate a pattem ofretaliation for reporting corruption to

federal law enforcement. Id. at 14,17. As for Boyd, Halvorssen alleges that he investigated

Berwick's "kickbacks for energy contracts and ... other financial illegal activities" in both

Venezuela and the United States, making weekly reports on his findings, supported by leaked

documents,to the Department of State, DOT,FBI, and Department of Homeland Security

("DHS"). See id.      66-67. In response,"the Venezuelans retained Fusion GPS to smear Boyd.

Id. ^1168-71. As for Browder, Halvorssen alleges that he reported money laimdering by

Prevezon Holdings, Ltd.("Prevezon"), in connection with a Russian tax fraud scheme tied to the

death of Sergei Magnitsky, to DHS special agent Todd Hyman,leading to the initiation of a

federal forfeiture proceeding against Prevezon. Id.     53-57. As a result, Simpson and Fritsch

were retained to spread false information about Browder in order to prompt investors to




^ Search engine optimization aims to increase traffic to a website by increasing its visibility in
search engine results.
withdraw from his firm. Id. 1|60.

       Halvorssen initiated this action, on May 10,2018, asserting a single RICO conspiracy

claim. Id. at 20-21.

                                         Standard of Review


       In order to survive a Rule 12(b)(6) motion, the complaint"must contain sufficient factual
                                                                                                     i
                                                                                                     I


matter, accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v.

Iqbah 556 U.S. 662,678, 129 S. Ct. 1937, 173 L. Ed. 2d 868(2009)(quoting BellAtl. Corp. v.

Twombly,550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929(2007)). This "plausibility

standard is not akin to a probability requirement, but it asks for more than a sheer possibility that

a defendant has acted unlawfully." Id. (internal quotation marks omitted). On a Rule 12(b)(6)

motion, a court must accept as true all factual statements alleged in the complaint and draw all

reasonable inferences in favor ofthe nonmoving party. Vietnam Ass'nfor Victims ofAgent

Orange,517 F.3d at 115. Ofcourse, in deciding a Rule 12(b)(6) motion, a court may consider

documents that are attached to or referenced in the complaint, documents that the plaintiff relied

on in bringing suit, and matters of which judicial notice may be taken. Chambers,282 F.3d at

152-53.


        With respect to the substance of Halvorssen's claim,"RICO is a broadly worded statute

that 'has as its purpose the elimination ofthe infiltration of organized crime and racketeering into

legitimate organizations operating in interstate commerce.'" Att'y Gen. ofCan. v. R.J. Reynold:^
Tobacco Holdings, Inc., 268 F.3d 103,107(2d Cir. 2001)(quoting S.Rep. No.91-617,at 76

(1969)). As part of that mission,"RICO imposes [civil] liability on individuals working for an
'enterprise' that commits certain predicate crimes that amount to a 'pattern of racketeering

activity.'" Reich, 858 F.3d at 59(quoting 18 U.S.C. §§ 1962,1964). Specifically, § 1962(c) pf
the RICO statute makes it "unlawful for any person employed by or associated with any

enterprise engaged in, or the activities of which affect, interstate or foreign commerce,to

conduct or participate, directly or indirectly, in the conduct of such enterprise's affairs through si

pattern of racketeering activity or collection of unlawful debt." 18 U.S.C. § 1962(c); see also

Aliev V. Borukhov, No. 15-CV-6113(ERK)(JO), 2016 WL 3746562, at *4(E.D.N.Y. July 8,

2016)(noting that § 1962(c)"was intended to prevent the operation of a legitimate business or

union through racketeering"). Section 1962(d), the provision under which Halvorssen asserts his

claim here, prohibits conspiracy to commit a substantive RICO offense. 18 U.S.C. § 1962(d).

        Courts have cautioned, however,that RICO is widely recognized as"an unusually poteijt
weapon—the litigation equivalent of a thermonuclear device." Katzman v. Victoria's Secret

Catalogue, 167 F.R.D. 649,655(S.D.N.Y. 1996)(citation omitted), affd, 113 F.3d 1229(2d

Cir. 1997). Given the "powerful incentive for plaintiffs to attempt to fit garden variety fraud

claims within the standard of civil RICO" due to "the allure oftreble damages, attorney's fees,

and federal jurisdiction," courts must "scrutinize civil RICO claims early in the litigation to

separate the rare complaint that actually states a claim for civil RICO from that more obvious!

alleging common law fraud." Holmes v. Parade Place, LLC,No. 12-CV-6299(GBD)(DF),

2013 WL 5405541, at *14(S.D.N.Y. Sept. 26,2013)(citation omitted); see also Olympicorp

Int'l, LLC V. Farm Rich Foods, LLC,No. 13-CV-4094(ENV),2013 WL 6194238, at *2

(E.D.N.Y. Nov. 25,2013)(observing that RICO, when "often invoked inappropriately,"

becomes "a mere saber to be rattled"); Gross v. Waywell,628 F. Supp. 2d 475,480(S.D.N.Y.

2009)(surveying civil RICO cases resolved on the merits in the Southern District ofNew York

between 2004 and 2007 and finding that no RICO plaintiffs succeeded).
                                             Discussion


       To plead a civil RICO claim, a plaintiff must show:"(1)^ violation of the RICO statute;

(2)an injury to business or property; and(3)that the injury was caused by the violation of

§ 1962." Spool V. World Child Int'l Adoption Agency,520 F.3d 178,183(2d Cir. 2008)(citation

omitted). To state a violation of§ 1962(c), a plaintiff must allege "'(1)lhat the defendant(2)

through the commission oftwo or more [predicate] acts(3)constituting a 'pattern'(4)of

'racketeering activity'(5)directly or indirectly invests in, or maintains an interest in, or

participates in(6)an 'enterprise'(7)the activities of which affects interstate or foreign

commerce." United States Fire Ins. Co. v. United Limousine Serv., Inc., 303 F. Supp. 2d 432,

443(S.D.N.Y. 2004)(quoting Moss v. Morgan Stanley, 719 F.2d 5, 17(2d Cir. 1983)).

I.      Pattern of Racketeering Activitv"*

        Even assuming arguendo that he has plausibly pleaded two or more RICO predicate acts

Halvorssen must establish that those acts constituted a pattern of racketeering activity, meamngj
"a series of related predicates that together demonstrate the existence or threat of continued

criminal activity." RJR Nabisco, Inc. v. European Cmty., 136 S. Ct. 2090,2096-97,195 L. Ed.
2d 476(2016). The elements of relatedness and continuity prevent the use of RICO to target

mere "sporadic activity" or "separated and isolated" criminal acts. H.J. Inc. v. Nw. Bell Tel. Co.
492 U.S. 229, 239, 109 S. Ct. 2893,106 L. Ed. 2d 195(1989)(citation omitted). These




  For the purpose ofthe RICO pattern analysis, the Court assumes, without deciding that he hai
 done so plausibly, that Halvorssen has alleged multiple predicate acts ofretaliation under 18 |
U.S.C. § 1513(e), which prohibits retaliation against a person "for providing to a law
enforcement officer any truthful information relating to the commission or possible commission
 of any Federal offense."
requirements are interpreted strictly where, as in this case, the enterprise, as pleaded in the

complaint and viewed in the light most favorable to plaintiff, is an entity whose activities are

primarily carried out for legitimate business purposes, as opposed to a primarily criminal

enterprise. See Reich,858 F.3d at 61.

       A.      Relatedness


        Relatedness, in turn, has two parts: "[pjredicate crimes must be related both to each other

(termed 'horizontal relatedness') and to the enterprise as a whole ('vertical relatedness')." Reich

858 F.3d at 60(citation omitted). The moving defendants limit their challenge to horizontal

relatedness, arguing that the retaliatory schemes against Halvorssen, Boyd,and Browder are nol

sufficiently related because they targeted different people,for different reasons. Simpson-Fritsch

Mem. at 19.


        Predicate acts "are horizontally related when they:'have the same or similar purposes,

results, participants, victims, or methods ofcommission, or otherwise are interrelated by
distinguishing characteristics and are not isolated events.'" Reich, 858 F.3d at 61 (emphasis

omitted)(quoting HJ.,492 U.S. at 240). Halvorssen argues that all three schemes"were taken
for the same purpose: to retaliate against whistleblowers who complained about clients of Fusion
GPS." Dkt. 76("Opp'n") at 16.

        Framing "purpose" in this broad a manner, however, drains the relatedness analysis of i
substance. See Reich, 858 F.3d at 61-62 (concluding predicates were not horizontally related

where alleged purpose of"help[ing] Berwick" was so general as to "make the factor
meaningless: virtually all crimes committed on behalf ofan enterprise are done to help it").
Narrowing purpose, i.e., to acts advancing the interests ofthe Venezuelans, it becomes
sufficiently specific as to retain meaning, though then limited to the alleged schemes against
Halvorssen and Boyd.

         Halvorssen's allegations as to the result factor are also quite general. He pleads that the

three schemes all caused financial losses. As for Halvorssen himself, those losses came in the

form of lost potential speaking fees and employment opportunities. As for Browder, Halvorssen

alleges defendants' acts endangered Browder's investment fund, but without resulting in any

losses. In the same vein, Halvorssen alludes to financial harm to Boyd, but only sets forth

allegations as to generalized reputational harm as a result of the publication of"private

information about Boyd obtained from his [stolen] laptops." See Compl.          49,63, 72.

Halvorssen does not point to any resulting financial harm as to Boyd. Thus, his similar results

argument is also flawed.

         To be sure, the complaint is not wholly devoid of allegations that speak to horizontal

relatedness. The gravamen of Halvorssen's grievance is that he and Boyd were targeted by the

Venezuelans for reporting on Derwick's illicit conduct,through Fusion GPS's purposeful

dissemination to journalists offalse information for publication. The distinguishing

characteristics ofthese schemes—including the purposes, participants and methods of

commission—overlap significantly. Halvorssen's allegations regarding Browder,though,

overlap to a much lesser degree; he concedes that the Venezuelans were not involved in that

alleged scheme, which did not involve the publication offalse allegations against Browder nor

demonstrate other characteristics suggesting interrelation with the acts against Halvorssen and

Boyd.^




 Halvorssen argues that the method of commission was the same, because each predicate act is;


                                                   10
       At this point in the analysis, the fact that the alleged enterprise was created and operated

primarily for business purposes takes on dispositive significance. "[W]here the enterprise in

question is not primarily in the business of racketeering," overlapping participants, without more

are insufficient to show horizontal relatedness. Reich,858 F.3d at 62(citing Schlaifer Nance &

Co. V. Estate of Warhol, 119 F.3d 91,97(2d Cir. 1997)(holding that predicate acts were

unrelated despite an overlap of participants)). The Court concludes, then, that Halvorssen has

pleaded horizontal relatedness among the predicate acts targeting him and Boyd, but not

Browder. Accordingly, the Browder plot is excluded from the remainder ofthe analysis of

Halvorssen's RICO claim. See HJ,492 U.S. at 242(explaining that RICO continuity may be

proven by    series ofrelated predicates extending over a substantial period oftime"(emphasis

added)).

       B.      Continuity

       Continuity requires a different analytical lens, but, of course, it too is focused on the facts

alleged in the complaint. In his complaint, Halvorssen has proceeded only on a theory of closed-

ended continuity, see Opp'n at 19 n.l 1, meaning that the predicate acts encompass "a closed

period of repeated conduct" rather than "past conduct that by its nature projects into the future

with a threat of repetition." H.J., 492 U.S. at 241. Although closed-ended continuity also

involves factors including "the number and variety of predicate acts and the number of

participants," it is "primarily a temporal concept," measured by "the time during which RICO




alleged to have violated § 1513(e). Opp'n at 16. However,this argument confuses the RICO
predicate statute with the method of commission; simply put, retaliation may be carried out
through a variety of methods that may or may not demonstrate horizontal relatedness.


                                                 11
predicate activity occurred, not the time during which the underlying scheme operated or the

underlying dispute took place." Spool, 520 F.3d at 184 (citations omitted). A plaintiff must

allege that the related predicates extended "over a substantial period oftime," which the Second

Circuit has interpreted to require a minimum period oftwo years. Cofacredit, S.A. v. Windsor

Plumbing Supply Co., 187 F.3d 229, 242(2d Cir. 1999); see also Spool,520 F.3d at 184

("Although we have not viewed two years as a bright-line requirement, it will be rare that

conduct persisting for a shorter period oftime establishes closed-ended continuity, particularly

where...'[t]he activities alleged involved only a handful of participants' and do not involve a

'complex, multi-faceted conspiracy.'"(citation omitted)).

        Fatally, Halvorssen fails to allege predicate acts taking place over a substantial period o

time. The Silverstein article was published in September 2015, and Silverstein's accompanying

Facebook posts over the course of September and October 2015. Halvorssen tries to tack on

another critical blog post by Silverstein, published in October 2017, but does not allege that it

was cormected with defendants or the alleged enterprise in any way.^ Compl.^ 46. Halvorssen




^ Halvorssen insists that continuity has been shown because the conspiracy against him
"continues to this day, until it achieves its objective of getting the Foundation to fire [him]."
Opp'n at 20. However, he has not alleged any predicate acts continuing "to this day." Thus,
rather than demonstrate a continuous pattern of racketeering, that assertion only highlights
another fatal deficiency in his pleading—his failure to allege proximate cause, an essential
element of civil RICO. See Lerner v. Fleet Bank, N.A., 318 F.3d 113, 120-24(2d Cir. 2003)
(RICO requires showing that "defendant's injurious conduct is both the factual and the
proximate cause ofthe injury alleged"). Proximate cause under RICO requires "some direct
relation between the injury asserted and the injurious conduct alleged," Holmes v. Sec. Inv'r
Prot. Corp., 503 U.S. 258, 268, 112 S.Ct. 1311,117L. Ed. 2d 532(1992)(emphasisadded),
going beyond the "remote, purely contingent, or indirect," Empire Merchants, LLC v. Reliable\
Churchill LLLP,902 F.3d 132,141 (2d Cir. 2018)(quoting Hemi Grp., LLC v. City ofNew York,
559 U.S. 1, 9,130 S. Ct. 983,175 L. Ed. 2d 943 (2010)). "[E]ven at the pleading stage, civil



                                                 12
 also alleges that defendants caused the burglary of Boyd's home in November 2014 as"a part o

 the retaliation campaign," as well as the publication of multiple blog posts containing false

 allegations against him, but he does not indicate when those posts were made. Id.        69-72.

         Thus, the Court determines, the specific predicate acts alleged in the complaint took plade

 less than a year apart, between November 2014 and October 2015; this period falls far short of

 the substantiality requirement as understood in the Second Circuit, especially given the lack of

 other factors supporting closed-ended continuity.^ See, e.g., Kalimantano GmbHv. Motion in

  Time, Inc.,939 F. Supp. 2d 392,414(S.D.N.Y. 2013)("Viewed against the body of RICO case




 RICO's direct relation requirement is rigorous and requires dismissal where substantial
 intervening factors attenuate the causal connection between the defendant's conduct and the
 plaintiffs injury." Doe v. Trump Corp., 385 F. Supp. 3d 265,276-77(S.D.N.Y. 2019)(citing
 Anza V. Ideal Steel Supply Corp.,547 U.S.451,126 S. Ct. 1991,164 L .Ed. 2d 720(2006)).
 Halvorssen alleges that he lost unspecified speaking fees and a prospective contract with Social
 Impact Capital, because defendants engaged in "search engine optimization" to ensure that the
 Silverstein article would be one of the first results for any internet search regarding Halvorssen
 and the Foundation. However, he does not contend that defendants took any direct steps to
 expose his potential business partners to the Silverstein article. Furthermore, although he asser^ts
 that the principals of Social Impact Capital saw the article and, solely on the basis of the article,
 decided not to do business with him, he does not support that conclusory assertion with any
 factual allegations demonstrating a direct link. Even if he did, he does not account for Social
 Impact Capital's status as a third party, whose independent action interrupts the causal chain tc^
 defendants' conduct. Without more, Halvorssen's attenuated theory of causation would turn an>
 individual or entity's decision not to do business with him after September 2015 into a
 cognizable injury for RICO purposes—^triggering the thermonuclear device. In any event,
 "generalized reputational harms... including the risk offuture lost business commissions, are
 too speculative to constitute an injury to business or property" for RICO purposes. Kimm v.
 Chang Hoon Lee & Champ, Inc., 196 F. App'x 14,16(2d Cir. 2006)(summary order)(citing
 Hecht V. Commerce Clearing House, Inc., 897 F.2d 21,23(2d Cir. 1990)).

'Even ifthe Court were to include the Browder plot, Halvorssen alleges the constituent acts took
place "in 2015 and 2016" without specifying any dates or even book-ending this period by
month. See Compl. 61. Such allegations do not tip the substantiality analysis in his favor.
  Dismissal would still be warranted.




                                                   13
law in this District, Plaintiffs' allegations of a scheme involving a small number of victims and

participants and spanning a limited time frame do not satisfy the requirement of closed-ended

continuity."); Weizmann Inst. ofSci. v. Neschis, 229 F. Supp. 2d 234,257(S.D.N.Y. 2002)

(dismissing for lack of closed-ended continuity where, despite 7-year duration ofscheme,"none

of the (other) indicia of closed-ended continuity—i.e. a large number and variety of predicate

acts, a large number of either participants or victims, and the presence of separate schemes" was

present). In short, RICO targets conduct "of sufficiently serious dimensions and degree, both

qualitatively and quantitatively, not only to cause the private injury the victim claims, but to

produce some public harm or pose a societal threat that extends beyond the narrow interests of a

few victims or the limited scope ofsome RICO predicate acts." Gross,628 F. Supp. 2d at 490.

Guided by the light of precedent, Halvorssen, plainly, has failed to allege facts supporting its

application here.

       Having failed to allege a pattern ofracketeering activity, Halvorssen cannot establish a

substantive RICO violation. Consequently, his conspiracy claim must be dismissed.^ See Firs

Capital Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159,182(2d Cir. 2004).




^ In light ofthe fatal deficiencies in pleading a pattem of racketeering activity and proximate
cause, the Court need not, and does not, reach iho moving defendants' remaining arguments.


                                                 14
                                          Conclusion


       In line with the foregoing, the motions to dismiss are granted. The complaint, therefore,

is dismissed with prejudice.

       The Clerk of Court is directed to enter judgment accordingly and to close this case.

       So Ordered.


Dated: Brooklyn, New York

       August 9, 2019


                                                        /S/ USDJ ERIC N. VITALIANO
                                                              CN. VITALIANG


                                                          United States District Judge




                                               15
